DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Objections
Claims 15 and 16 are objected to because of the following informalities: 
claim 15 at line 6 "fame" should be frame;  and 
claim 16 at line 4  "use" should be user.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kita, US Patent Application Publication No. 2013/0063485.  A detailed analysis of the claims follows.
Claims 1: 
1. An electronic apparatus, comprising: 
a memory (Kita:  FIG. 1, image memory 5.); and 
a processor (Kita:  FIG. 1, image processing unit 6.) configured to: 
obtain a panoramic image by overlapping a partial area of a first image frame stored in the memory with a partial area of at least one second image frame stored in the memory based on pixel information of the first frame and pixel information of the at least one second image frame (Kita:  synthesis image Dn; FIGs. 5B and 6; and paragraphs [0054] and [0055].), 

identify an object from an entire area of the panoramic image or the area in the predetermined shape (Kita:  face in feature region F; FIGs. 6, 7B, 8B, and 9A; and paragraphs [0062], [0063], and [0066].).  
Claim 2:
2. The electronic apparatus as claimed in claim 1, wherein the processor is further configured to obtain the panoramic image by overlapping an area having a minimum difference between pixel values of adjacent image frames among the first image frame and the at least one second image frame based on the pixel information of the first image frame and the pixel information of the at least one second image frame (Kita:  synthesis image Dn; FIG. 5B; and paragraph [0055].).  
Claim 5:
5. The electronic apparatus as claimed in claim 1, wherein the processor is further configured to: 
perform image processing comprising at least one of rotation, position movement, or resizing with respect to each of the first image frame and the at least one second image frame based on the pixel information of the first image frame and the pixel information of the at least one second image frame, and obtain the panoramic image by overlapping a partial area of a frame in which the image processing is 
Claim 6:
6. The electronic apparatus as claimed in claim 5, further comprising: 
a display, wherein the processor is further configured to: 
control the display to display the first image frame, and  based on the object identified from the panoramic image, control the display to display the object including at least one of graphical user interface (GUI), character, image, video, or 3D model on an area in which the object is displayed in the first frame in accordance with information on a location at which the object is identified and information on the image processing (Kita:  FIGs. 10-12; paragraphs [0089]-[0095] and [0137];  and notifications such as indicator G or “identifiable manner of display” or paragraph [0132] “the display control unit 7 and the display unit 8 notify that a feature region is contained in a synthesis image”.).  
Claim 7:
7. The electronic apparatus as claimed in claim 1, wherein the at least one second image frame is an image frame captured before the first image frame, and wherein the processor is further configured to: 
based on the panoramic image and pixel information on a third image frame captured after the first image frame, update the panoramic image by overlapping a partial area of the panoramic image with a partial area of the third image frame (Kita:  additional frames added to the panoramic image; paragraph [0056].), 
identify an area of a predetermined shape of maximum size within the updated panoramic image (Kita: additional frames added to the panoramic image after 
re-identify an object from the updated panoramic image or the area in the predetermined shape within the updated panoramic image (Kita:  additional frames added to the panoramic image and above discussed processing applied; paragraphs [0056]-[0058].).  
Claim 8:
8. The electronic apparatus as claimed in claim 7, wherein the third image frame is an image frame captured after the first image frame, and wherein the processor is further configured to, based on a ratio between the first image frame with respect to the third image frame and an overlapping area of the third image frame being smaller than a predetermined ratio, re-identify the object from the updated panoramic image, or the area in the predetermined shape within the updated panoramic image (Kita:  after additional frames are added to the panoramic image the above discussed processing is applied; paragraphs [0056]-[0058].).  
Claim 9:
9. The electronic apparatus as claimed in claim 1, wherein the processor is further configured to: 
based on a plurality of objects being identified in the panoramic image, assign a weighted value to a plurality of respective areas based on at least one of a number of overlapping image frames of a plurality of respective areas of the panoramic image or a capturing time of an image frame in the plurality of respective areas (Kita:  feature region has higher value regarding image region having a certain level or higher level of 
identify at least one of the plurality of objects based on a weighted value of the plurality of respective areas (Kita:  feature region has higher value regarding image region having a certain level or higher level of similarity to feature point data than non-feature region, refer to paragraph [0063].).  
Claim 10:
10. The electronic apparatus as claimed in claim 1, further comprising: 
a camera comprising circuitry, wherein the processor is further configured to obtain the plurality of image frames by performing continuous capturing through the camera (Kita:  continuous capturing, refer to paragraph [0058].).  
	Claims 11, 12, and 15-20:
	These claims are method claim versions of electronic apparatus claims 1, 2, and 5-10 and method claims 11, 12, and 15-20 are rejected for the same reasons given for electronic apparatus claims 1, 2, and 5-10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kita, US Patent Application Publication No. 2013/0063485, in view of the article by Naoki Chiba, Hiroshi Kano, Michihiko Minoh, and Masashi Yasuda, titled Feature-Based Image Mosaicing, hereinafter Chiba.  A detailed analysis of the claims follows.
Claim 3:
3. The electronic apparatus as claimed in claim 2, wherein the processor is further configured to: 

Kita is highly suggestive of this claim due to seeking a matching corresponding pixel, refer to paragraphs [0055] and [0060].
Chiba describes using optical flow between images to perform feature-based image mosaicking, refer to sections 3-3.3, which optical flow is one way of obtaining motion values between adjacent image frames.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Chiba to modify Kita to utilize motion values in order to obtain the panoramic image by overlapping the partial area of the first image frame with the partial area of the at least one second image frame based on the motion value since this is utilizing a well known image matching algorithm having predictable image matching results.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 13:
	This claim is a method claim versions of electronic apparatus claim 3 and method 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Liu, US Patent Application Publication No. 2014/0300596, describes generating an image from an area of one of many panoramic images that correspond to a search object which area is of a predetermined size centered around the coordinates of the search object, refer to the abstract and paragraphs [0026], [0034], [0048], [0050], [0056], [0057], [0069], and [0070].  However, Liu is silent with regards to forming panoramic images.
	Jin, US Patent Application Publication No. 8,073,259, describes automatic image stitching using image feature matching. 
	The article by Matthew Brown and David G. Lowe titled Automatic Panoramic Image Stitching using Invariant Features describes with regard to future work concerning motion blur, refer to page 71. 
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  



The prior art of record fails to teach or suggest in the context of parent claims 1, 2, and 3 and in light of the written description the claimed “convert the motion value based on a difference between pixel values in the adjacent image frames and a motion value between the adjacent image frames, and obtain the panoramic image by overlapping the partial area of the first image frame with the partial area of the at least one second image frame based on the converted motion value”.
Claim 14:
The prior art of record fails to teach or suggest in the context of parent claims 11, 12, and 13 and in light of the written description the claimed “converting the motion value based on a difference between pixel values in the adjacent image frames and a motion value between the adjacent image frames, and based on the converted motion value, obtaining the panoramic image by overlapping the partial area of the first image frame with the partial area of the at least one second image frame”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613